DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Following response to arguments is based on Applicant’s arguments filed on 31 January 2022.

Regarding Previous Claim Objections
Previous objection to claim 18 has been withdrawn in view of the amendment of the objected claims.

Regarding Previous Rejection Under 35 USC § 112 – Second Paragraph
Previous rejection of claims 16-27 has been withdrawn in view of the amendment of the rejected claims.

Regarding Previous Rejection Under 35 USC § 103
Applicant’s arguments [Pages 7-8] with respect to rejection of claims 16, 21, 26 have been fully considered but are not persuasive.

Regarding claim 16, on pages 7-8, Applicants argue that Myhre fails to teach “registering a network slice mapping between a network slice identification and a network slice type for at least one service-related network slice in an overlapping network slice deployment, the network slice type being indicative of a service-related capability of the at least one service-related network slice”.
The Examiner respectfully disagrees. Under the broadest reasonable interpretation, the argued limitations refers to the registration of a slice mapping, for a service network, between two entities within an overlapping network. By this approach, Myhre discloses that the disclosed overlapping system (Fig. 11) performs network slicing associated with different entities that provide services via network slice [Paragraph 195]. Additionally, Myhre also discloses the registration process, between stations, based on core network slide identifiers and radio access network slice identifiers [Abstract]. Hence, a person having ordinary skills in the art would recognize that the provided services, through the network slice, are performed based on the core network slide identifiers and the radio access network slice identifiers within the overlapping network in Fig. 11.

Regarding claims 21 and 26, these claims are being rejected under similar reasoning as per claim 16.

Therefore, in view of the above reasons, the Examiner maintains the rejections.

Claim Status
Claims 16-27 have been amended. Thus, claims 16-27 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 17, 19, 21, 22, 24, 26, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Myhre et al. (US Patent Application Publication No. 2020/0053531) in view of Wei et al. (US Patent Application Publication No. 2020/0267639).

Regarding claim 16, Myhre teaches a method (Fig. 11) comprising:
registering a network slice mapping between a network slice identification and a network slice type (it is registered a mapping between networks with identifiers [abstract | Paragraphs 195, 199, 207]) for at least one service-related network slice (it is disclosed the service related for the slicing processes [Paragraph 195]) in an overlapping network slice deployment (overlapping of Fig. 11), the network slice type being indicative of a service-related capability of the at least one service-related network slice (it is disclosed the service related for the slicing processes [Paragraph 195]. Additionally, under the broadest reasonable interpretation, the argued limitations refers to the registration of a slice mapping, for a service network, between two entities within an overlapping network. By this approach, Myhre discloses that the 
However, Myhre does not explicitly mention identifying a service-related network slice in the overlapping network slice deployment based on the registered network slice mapping and a service.
Wei teaches, in a similar field of endeavor of communication systems, the following:
identifying a service-related network slice in the overlapping network slice deployment based on the registered network slice mapping and a service (based on the slicing process, support information thus service related-service slice is identified at 703 in Fig. 7).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system (as taught by Myhre) by identified a service-related network slice (as taught by Wei) for the purpose of obtaining slice-support information on neighbor cell areas (Wei – Paragraph 7).

Regarding claim 17, Wei further teaches the method according to claim 16, wherein the network slice identification comprises a tracking area identity which is assigned to a service-related network slice (tracked area is considered on the network slice identification [step 902- Fig. 9]).

Regarding claim 19, Myhre further teaches the method according to claim 16, wherein the network slice identification comprises a network slice identifier which is assigned to a service-related network slice (networks identifiers assigned to network slices [abstract | Paragraphs 195, 199, 207]).

Regarding claims 21, 22, 24, these claims are rejected as applied to claims 16, 17, 19.

Regarding claim 26, this claim is rejected as applied to claim 16. Additionally, for “providing, to a communication-enabled device, an information”, Myhre further discloses mobile device 110 in Fig. 11 which is receiving the information from networks 120.

Regarding claim 27, this claim is rejected as applied to claims 17 and 19.

Claims 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Myhre et al. (US Patent Application Publication No. 2020/0053531) in view of Wei et al. (US Patent Application Publication No. 2020/0267639) and further in view of Watfa et al. (US Patent Application Publication No. 2020/0374793).

Regarding claim 18, Myhre further teaches the method according to claim 16, the registering comprising:
attaching to a management network slice in the overlapping network slice deployment (as in Fig. 17, attachment process to a network slice is performed, as in Fig. 11 with the overlapping network [Paragraphs 274, 277]),
requesting a network slice information of a service-related network slice suited for the service from the management network slice (network slice information requested [abstract | Paragraphs 195, 199, 207, 277]),
acquiring, as the requested network slice information, a network slice identification information and a network slice type for a service-related network slice suited for the service from the management network slice (acquired identifiers [abstract | Paragraphs 195, 199, 207, 277]).
However, Myhre does not explicitly mention detaching from the management network slice.
Watfa teaches, in a similar field of endeavor of communication systems, the following:
detaching from the management network slice (it is disclosed the detachment from a network after the slicing process [Paragraph 102]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system (as taught by Myhre) by identified a service-related network slice (as taught by Wei) by detaching from network (as taught by Watfa) for the purpose of accessing more 

Regarding claim 23, this claim is rejected as applied to claim 16.

Allowable Subject Matter
Claims 18 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 26, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633